Citation Nr: 0716786	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In June 2005, the veteran testified at a 
hearing at the RO before a decision review officer (DRO).  A 
transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's most recent psychiatric examination was in July 
2004.  At that time the veteran was employed and the examiner 
assigned a Global Assessment of Function score of 55.

At a RO hearing in June 2005 the veteran testified that he 
was no longer working and indicated that this was related to 
his psychiatric symptoms.  He also reported that he had no 
friends or outside activities and that while he and his wife 
got along, he lived in the basement and she lived upstairs.
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  His testimony indicates a worsening in PTSD 
symptomatology.

The veteran also testified that he was receiving treatment 
weekly or every other week.  The claims folder contains no 
treatment records for the period after April 2005.  VA has an 
obligation to obtain all pertinent VA treatment records.  
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this appeal is remanded for the following 
actions:

1.  Obtain all records of VA treatment 
for PTSD since April 2005

2.  Afford the veteran a VA psychiatric 
examination to determine the current 
severity of his disability from PTSD.  
The claims folder should be provided to 
the examiner for review.

3.  If the benefit sought is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




